PER CURIAM.
We have carefully examined the Bouehayer French patent, No. 330,200, relied upon by the defendants, in their application for^leave to *1023apply to the District Court to amend their answer, as an anticipation of the patent in suit, No. 1,046,066, issued to Harmatta, and are of the opinion that it is not material upon the question, or at the least, that it does not present such clear and convincing proof as is calculated to bring about a different result from that reached in our opinion handed down in this case on the 5th day of October, 1915 (227 Fed. 428, 142 C. C. A. 124). It seems rather to present a device, the essential features, mode of operation, and the result of which are entirely different from those disclosed in the Harmatta patent. Application denied.